EX‑33.9 MANAGEMENT’S ASSERTION ON COMPLIANCE WITH REGULATION AB SERVICING CRITERIA KeyBank National Association, as successor by merger to KeyCorp Real Estate Capital Markets, Inc. (the “Asserting Party”) is responsible for assessing compliance for the transactions listed on Appendix A for the period January 1, 2016 through December 31, 2016 (the “Reporting Period”), with the servicing criteria set forth in Title 17, Section 229.1122(d) of the Code of Federal Regulations (the “CFR”), except for the servicing criteria which the Asserting Party has concluded are not applicable, as indicated on Appendix B attached hereto (the “Applicable Servicing Criteria”), to the servicing of the transactions listed on Appendix A, backed by commercial real estate mortgage loans and serviced by the Asserting Party. Although the
